 


114 HRES 797 RH: Providing for consideration of the conference report to accompany the bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes; providing for proceedings during the period from June 23, 2016, through July 4, 2016; and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2016-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
House Calendar No. 130
114th CONGRESS
2d Session
H. RES. 797
[Report No. 114–642]
IN THE HOUSE OF REPRESENTATIVES

June 23 (legislative day, June 22), 2016
Mr. Sessions, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printed

RESOLUTION
Providing for consideration of the conference report to accompany the bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes; providing for proceedings during the period from June 23, 2016, through July 4, 2016; and providing for consideration of motions to suspend the rules.


That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 2577) making appropriations for the Departments of Transportation, and Housing and Urban Development, and related agencies for the fiscal year ending September 30, 2016, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. The previous question shall be considered as ordered on the conference report to its adoption without intervening motion. During consideration of the conference report, the second sentence of clause 1(a) of rule XIX shall not apply.  2.It shall be in order without intervention of any point of order to consider concurrent resolutions providing for adjournment during the month of July, 2016.
3.On any legislative day during the period from June 23, 2016, through July 4, 2016— (a)the Journal of the proceedings of the previous day shall be considered as approved; and
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I.
5.It shall be in order at any time on the legislative day of June 23, 2016, or June 24, 2016, for the Speaker to entertain motions that the House suspend the rules as though under clause 1 of rule XV. The Speaker or his designee shall consult with the Minority Leader or her designee on the designation of any matter for consideration pursuant to this section. 6.Upon adoption of the conference report specified in the first section of this resolution, House Concurrent Resolution 139 shall be considered as adopted.


June 23 (legislative day, June 22), 2016
Referred to the House Calendar and ordered to be printed
